Per Cutiam,
We agree with the learned judge of the court below that this case is ruled by Western Union Telegraph Co. v. Phila., 22 W. N. 39, where it was held that a municipality has a right, •and it is its duty, to supervise and control the erection and maintenance of telegraph poles and wires within its limits. Hence, where a municipality imposed by ordinance a license fee of $1 per annum on each pole, and of $2.50 per annum on each mile of wire within its limits, the court declined to rule that the fee so charged was so obviously unjust as to authorize a revision of the action of the city councils. In the case in hand, it appears that the city of Allentown enacted an ordinance requiring every telegraph, telephone or electric light company’s poles in the city of Allentown to be inspected by the police department, and that the same should be licensed, and requiring a fee of $1 each year to be paid for each pole. This ordinance was in the exercise of the police power of the city, and the only question was whether it was a reasonable exercise of such power. The amount of the license fee in such cases rests with the city councils in the first instance. It is only where such discretion has been abused that we are justified in interfering. We cannot -say that this discretion has been abused in this instance, or that the license fee is unreasonable.
Judgment affirmed.